Citation Nr: 0600062	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  03-34 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from February 1945 to August 
1945.  The veteran died in October 2001.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure due process is followed and that there is 
a complete record upon which to decide the appellant's claim 
so that she is afforded every possible consideration.

At her May 2003 personal hearing before a hearing officer, 
the appellant stated that the veteran received medical 
treatment while he lived at the Grand Rapids Home for 
Veterans.  The Board notes that the veteran resided at this 
facility from April 1999 through October 1999.  The record 
reflects that a letter was sent to this facility requesting 
records dated in April 1998.  In August 2002, a letter of 
reply was sent from that facility which noted that the 
veteran had been discharged in October 1999, but the 
requested records were from April 1998.  Records from the 
pertinent time period were not requested.  

When reference is made to pertinent medical records, 
including records in VA's possession, VA is on notice of 
their existence and has a duty to assist a claimant to 
attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 
37 (1990).  The records from the Grand Rapids Home for 
Veterans dated from April 1999 through October 1999 should be 
obtained in compliance with VA's duty to assist.  

Further, the record reflects that during his lifetime, the 
veteran was found to be disabled by the Social Security 
Administration (SSA).  The SSA records are not in the claims 
file. VA has a statutory duty to obtain these records.  38 
U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  The United 
States Court of Appeals for Veterans Claims has also held 
that VA has a duty to acquire both the SSA decision and the 
supporting medical records pertinent to a claim.  See Dixon 
v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 
2 Vet. App. 181, 188 (1992).  These records should be 
obtained on remand.  See also Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Obtain and associate with the claims 
file copies of all clinical records, 
which are not already in the claims file, 
of the veteran's treatment at the Grand 
Rapids Home for Veterans dated from April 
1999 through October 1999.  

2.  Obtain from the SSA a copy of their 
decision regarding the veteran's claim for 
Social Security disability benefits, as well 
as the medical records relied upon in that 
decision.

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the appellant should be provided with 
a supplemental statement of the case as to 
the issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005),only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

